Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.
Applicant argues that Andrew does no address the problem of wavelength-dependent measurement sensitivities of spectrometric measuring systems and Andrews instead extends the dynamic range of absorbance detectors by reducing the influence of stray light. Andrews calibrates absorption values measured on samples having known different concentrations. Andrews neither requires for the samples to have known spectral properties over a wavelength range, nor differentiates between measurements performed at different wavelengths. The calibration of Andrews does not provide wavelength-dependent information for compensating the wavelength dependency of the measurement sensitivity.
The claims of the instant application do not require “performing at different wavelengths”. This is evidenced by claim 5 which states “wherein the calibration and adjustment are performed at one or two wavelengths” (emphasis added). Here we see in claim 5 that the calibration may be performed at a single wavelength. Therefore, the claims do not require “performing at different wavelengths”.
Further, Andrews does teach a wavelength-dependent information. Absorbance measurements are inherently wavelength dependent. A sample will have a known absorption rate at a specific wavelength. The absorption is a function of wavelength and 
The claims have been amended to include “wherein each reference standard has a known spectral property over the wavelength range”. This is an inherent limitation to Andrews. Andrews uses a plurality of reference standards which is a known standard at various concentrations each concentration is a different sample. The sample is a known sample so the absorption rate at a plurality of wavelengths is known. Furthermore, Andrews paragraph 30 teaches “the combined light is wavelength dispersed before it reaches the photodiode array.” Therefore, a plurality of wavelengths are measured.
The claims have been amended to include “spectroscopic measuring system”. Paragraph 30 of Andrews teaches “the combined light is wavelength dispersed before it reaches the photodiode array.” A wavelength dispersion with a detector array is a spectroscopic system. 
In conclusion, the claims do not require a plurality of wavelengths to be measured as evidenced by claim 5. Andrews teaches measuring a plurality of wavelengths (paragraph 30, “wavelength dispersed before it reaches the photodiode array”). Andrews teaches spectroscopic measurements (paragraph 30). Therefore, the rejection of the claims will be maintained.
The previous objection to the drawings have been withdrawn.
The previous rejection of the claims under 112 have been withdrawn.
The previous rejection of the claims under 35 USC 101 have been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews US Pub. No. 2016/0054275.
Regarding claim 1, Andrews teaches a method for compensation for different sensitivities at different wavelengths in a spectrometric measuring system (Figures 2 and 3), comprising the steps of: 
calibrating the spectroscopic measuring system (paragraph 30 “wavelength dispersed before it reaches the photodiode array”) in a wavelength range with respect to one or more known reference standards (paragraphs 42 and 43; Figures 2 and 3; Andrews teaches a plurality of concentrations), wherein each reference standard has a 
creating a wavelength-dependent compensation algorithm for linearization, and adjusting the spectroscopic measuring system using the compensation algorithm (paragraphs 43-46; equation 2; paragraph 46 teaches the stray light error is expressed as equation 2; the absorption measurements reaching the detector are a function of wavelength).
Regarding claim 3, Andrews teaches wherein the compensation algorithm for a wavelength to be linearized is configured in a closed form or as a point table (equation 2; paragraph 46; Figures 2 and 3).
Regarding claim 4, Andrews teaches wherein in the case of a point table, linear interpolation is performed between the points (Andrews teaches a closed form solution, therefore the case of a point table is not limiting).
Regarding claim 5, Andrews teaches wherein the calibration and adjustment are performed at one or two wavelengths (paragraph 43).
Regarding claim 6, Andrews teaches wherein creating the compensation algorithm includes determining an actual correlation curve, wherein the actual correlation curve is determined using a plurality of calibration points using the reference standards (paragraphs 43-46; Equation 2).
Regarding claim 7, Andrews teaches wherein creating the compensation algorithm includes determining an actual correlation curve, wherein the actual correlation curve is determined by transforming an original correlation curve by a small 
Regarding claim 8, Andrews teaches A measuring system, comprising at least one light source, a spectrometer, and a data processing unit (Figure 1) which is designed to carry out the steps of the following method: calibrating the spectroscopic  measuring system (paragraph 30 “dispersed”) in a wavelength range with respect to one or more known reference standards (paragraphs 42 and 43; Figures 2 and 3), wherein each reference standard has a known spectral properties over the wavelength range (This is an inherent property; the known sample of Andrew has a known wavelength vs absorption spectrum over the wavelength range. These graphs and absorption rates are known)
creating a wavelength-dependent compensation algorithm for linearization, and adjusting the measuring system using the compensation algorithm (paragraphs 43-46; equation 2; paragraph 46 teaches the stray light error is expressed as equation 2).
Regarding claim 9, Andrew teaches wherein the light source is configured as a xenon flash lamp, gas-discharge lamp, or fluorescent lamp (paragraph 29).
Regarding claim 10, Andrews teaches a non-transitory computer readable medium on which a computer program (paragraph 41) is stored, the program comprising instructions which cause the measuring system to carry out the following method: calibrating the measuring system in a wavelength range with respect to one or more known reference standards (paragraphs 42 and 43; Figures 2 and 3), wherein each reference standard has a known spectral properties over the wavelength range (This is an inherent property; the known sample of Andrew has a known wavelength vs absorption spectrum over the wavelength range. These graphs and absorption rates are known)
creating a wavelength-dependent compensation algorithm for linearization, and adjusting the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrew as applied to claim 1 above, and further in view of Rezac et al. US Pub. No. 2009/0015829.
Regarding claim 2, Andrews is silent with respect to wherein the reference standards are solid-state standards.
Rezac teaches reference samples for calibration purposes can be liquid solid or gas.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a solid reference sample for the purposes of creating an easily portable .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877